ORDER
PER CURIAM.
On August 15, 1995, the Court dismissed the appellant’s Equal Access to Justice Act (EAJA) application on the ground that the Court did not have jurisdiction over the application because the appellant had failed to show, before the 30-day filing period had expired, that he was a party eligible for an EAJA award or that he met the net-worth criteria for showing that eligibility. Jensen v. Brown, 8 Vet.App. 140 (1995) (per curiam order). The Court has voted to consolidate Hamilton v. Brown, No. 92-1260, Bazalo v. Brown, No. 93-660, and Burke v. Brown, No. 94-49, for en banc review on the issue of the Court’s jurisdiction over EAJA applications.
On consideration of the foregoing, it is sua sponte
ORDERED that the Court’s August 15, 1995, order in the instant case is REVOKED. It is further
ORDERED that this case is held in abeyance pending the Court’s resolution of the *365consolidated cases of Hamilton, Bazalo, and Burke.